Title: Thomas Jefferson to William F. Gray, 23 March 1820
From: Jefferson, Thomas
To: Gray, William F.


					
						Sir
						
							Monticello
							Mar. 23. 20.
						
					
					I now inclose you 37.50 D to discharge my debt to you of 37.35 D   In the box of books I sent you, was a map to be on sheets to be pasted together, which was not returned with the books.
					if it has not been mislaid I shall be glad to recieve it.
					if rolled on a round stick it may safely be committed to the mail stage. as some anxieties attend remittances by mail, I should be glad to recieve your assurance that this gets safe to hand. I salute you with esteem & respect.
					
						
							Th: Jefferson
						
					
				